DISMISS and Opinion Filed September 15, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00487-CV

               BMV REDEVELOPMENT, LLC, Appellant
                                V.
          ROSA RUBIO, INDV. AND D/B/A JL PAINTING, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17793-A

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Whitehill
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our request regarding the reporter’s record, we ordered the appeal submitted without

the reporter’s record and appellant’s brief to be filed by July 19, 2020. By postcard

dated July 22, 2020, we notified appellant the time for filing its brief had expired.

We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result

in the dismissal of this appeal without further notice. To date, appellant has not filed
a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Bill Whitehill/
                                           BILL WHITEHILL
                                           JUSTICE


200487F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BMV REDEVELOPMENT, LLC,                      On Appeal from the 14th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-17793-
No. 05-20-00487-CV          V.               A.
                                             Opinion delivered by Justice
ROSA RUBIO, INDV. AND D/B/A                  Whitehill. Justices Pedersen, III and
JL PAINTING, Appellee                        Reichek participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

    It is ORDERED that appellee ROSA RUBIO, INDV. AND D/B/A JL
PAINTING recover her costs of this appeal from appellant BMV
REDEVELOPMENT, LLC.


Judgment entered September 15, 2020




                                       –3–